DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Miscellaneous
The Applicant has cancelled claim 2; therefore only claims 1 and -6 remain for this Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (US 2008/0233367) in view of Matsuo et al. (US 2019/0111599).

However, Maeda does not explicitly disclose of wherein the engaging end has the decorative layer only on the inner circumferential surface of the engaging end.
Matsuo discloses of a radio-wave transparent cover configured to be disposed in a radio path of a radar system, the radio-wave transparent cover comprising: a plastic transparent layer (for example 6, see Paragraphs 0074, 0080, 0098, 0112); a decorative 
It would have been obvious to one of ordinary skill in the art to have decorative layer only on the inner circumferential surface of the engaging end as taught by Matsuo to form the desired decoration symbol/shape of the design/brand.
In regards to claim 3, Maeda in view of Matsuo disclose of the radio-wave transparent cover according to claim 1, wherein the engaging end (37, 5’ of Maeda) 
In regards to claim 6, Maeda in view of Matsuo disclose of the radio-wave transparent cover according to claim 1, wherein the engaging end (37, 5’ of Maeda) inclines radially outwardly (for example see Maeda Figs 12-14).  
In regards to claims 4 and 5, Maeda and Matsuo disclose of the radio-wave transparent cover according to claim 1 as found within the explanation above.
However, Maeda and Matsuo do not explicitly disclose of wherein the protrusion has a wall thickness in a range of 1.5 to 2.5 mm; and wherein the engaging end has a wall thickness in a range of 0.4 to 1.0 mm.  
The dimensions of radio-wave transparent covers would be a matter of design choice to adhere to the desired design of a client and/or physical constraints provided by the manufacturer. 
It would have been obvious to one of ordinary skill in the art to have a protrusion wall thickness in a range of 1.5-2.5mm and an engaging end wall thickness in a range of 0.4-1.0mm since it has been held that discovering the optimum or working ranges involves only routine skill in the art. (see In re Aller 105 USPQ 233) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004.  The examiner can normally be reached on Mon-Fri 6:00am-3:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON CRAWFORD/Primary Examiner, Art Unit 2844